                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 1 of 25



                                      1   Abbas Kazerounian, Esq.
                                          Pro Hac Vice
                                      2
                                          Michael Kind, Esq.
                                      3   Nevada Bar No. 13903
                                          KAZEROUNI LAW GROUP, APC
                                      4
                                          6069 S. Fort Apache Rd., Ste. 100
                                      5   Las Vegas, NV 89148
                                          Phone: (800) 400-6808
                                      6
                                          ak@kazlg.com
                                      7   mkind@kazlg.com
                                      8   David H. Krieger, Esq.
                                          Nevada Bar No. 9086
                                      9   HAINES & KRIEGER, LLC
                                     10   8985 S. Eastern Ave., Ste. 350
                                          Henderson, NV 89123
                                     11   Phone: (702) 880-5554
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   dkrieger@hainesandkrieger.com
                                          Attorneys for Plaintiff Joseph J. Smith
       Las Vegas, NV 89148




                                     13
                                     14
                                     15                          UNITED STATES DISTRICT COURT
                                     16
                                                                      DISTRICT OF NEVADA
                                     17       Joseph J. Smith, on behalf of                     Case No.: 2:16-cv-02156-GMN-NJK
                                     18       himself and all others similarly
                                              situated,                                         MOTION FOR ATTORNEYS’ FEES,
                                     19                                                         COSTS, AND INCENTIVE AWARD
                                     20                       Plaintiff,
                                              v.                                                Hearing: March 5, 2019
                                     21                                                         Time: 11:00 am
                                     22       One Nevada Credit Union,                          Courtroom: 7D

                                     23                       Defendant.                        Chief Judge Gloria M. Navarro
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !1                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 2 of 25



                                      1            NOTICE IS HEREBY GIVEN that Plaintiff Joseph J. Smith (“Plaintiff”)
                                      2   hereby moves this Court for an award of attorneys’ fees, costs and an incentive
                                      3   award to the named class representative. The matter will be heard on March 5,
                                      4   2019 at 11:00 am, or as soon thereafter as the matter may be heard, in the United
                                      5   States District Court, District of Nevada, Lloyd D George Courthouse, 333 S Las
                                      6   Vegas Blvd, Las Vegas, NV 89101, Courtroom 7D before the Honorable Chief
                                      7   Judge Gloria M. Navarro.
                                      8            This motion is based upon the accompanying Memorandum of Points and
                                      9   Authorities, the exhibits attached thereto, all pleadings and papers on file in this
                                     10   action and upon such other matters as the Court deems proper.
                                     11            DATED this 26th day of December 2018.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
       Las Vegas, NV 89148




                                     13                                             KAZEROUNI LAW GROUP, APC
                                     14
                                                                                    By: /s/ Abbas Kazerounian
                                     15                                                Abbas Kazerounian, Esq.
                                                                                       Michael Kind, Esq.
                                     16
                                                                                       6069 South Fort Apache Road, Suite 100
                                     17                                                Las Vegas, NV 89148
                                                                                       Attorneys for Joseph J. Smith 
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !2                      Case No.: 2:16-cv-02156-GMN-NJK
                                                Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 3 of 25



                                      1                                                 TABLE OF CONTENTS
                                      2   I.      INTRODUCTION ....................................................................................................4
                                      3   II.     LITIGATION AND FACTUAL BACKGROUND .........................................................4
                                      4   III. LEGAL STANDARD ...............................................................................................6
                                      5   IV. ARGUMENT ..........................................................................................................7
                                      6         A.      The requested fees resulted from an agreement reached through arm’s

                                      7                 length negotiations .......................................................................................7

                                      8         B.      The requested fees are reasonable, fair, and justified under the percentage-
                                                        of-the-fund method ......................................................................................9
                                      9
                                                        1. Class Counsel have obtained excellent results for the Class in
                                     10
                                                             comparison to awards made in similar cases ........................................10
                                     11
                                                        2. The risks of litigation support the requested fees .................................11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
                                                        3. The skill required and quality of work performed support the requested
       Las Vegas, NV 89148




                                     13
                                                             fees ......................................................................................................12
                                     14
                                                        4. Class Counsels’ undertaking of this Action on a contingency-fee basis
                                     15
                                                             supports the requested fees ..................................................................13
                                     16
                                                C.      The requested fees are reasonable, fair, and justified under the lodestar
                                     17
                                                        method .......................................................................................................15
                                     18                 1. The number of hours expended are reasonable ....................................16
                                     19                 2. Class counsels’ hourly rates are reasonable .........................................18
                                     20                 3. The requested litigation costs are fair and reasonable ..........................20
                                     21         D.      The $5,000 incentive award sought is fair, reasonable and should be
                                     22                 approved ....................................................................................................21
                                     23   V.      CONCLUSION .....................................................................................................24
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                                    !3                           Case No.: 2:16-cv-02156-GMN-NJK
                                               Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 4 of 25



                                      1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                      2   I.     INTRODUCTION
                                      3            Plaintiff Joseph J. Smith (“Plaintiff”) moves this Court for an award of
                                      4   attorneys’ fees, costs, and incentive payments as part of this preliminary approved
                                      5   class action settlement. See ECF No. 57.
                                      6            The Settlement creates a common fund in the amount of $600,000.00.
                                      7   Settlement Agreement (“Agr.”), ECF No. 55-5, ¶ 32. Each Class member to make a
                                      8   claim will receive a pro-rata share of the common fund. Id. at ¶ 69. Pursuant to the
                                      9   terms of the Settlement Agreement, Class Counsel shall move the Court for an
                                     10   award of attorneys’ fees (“Motion for Fees”) and costs not to exceed 30% of the
                                     11   common fund. Id. at ¶ 79. Any award of fees and costs approved by the Court
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   shall be paid from the common fund three days after the Effective Date. Court
       Las Vegas, NV 89148




                                     13   approval of Class Counsels’ attorneys' fees and costs is not a condition of the
                                     14   settlement. Id. Additionally, Plaintiff seeks an incentive award of $5,000, the class
                                     15   representative, as compensation for his investment of time, effort, and resources on
                                     16   behalf of the Class.
                                     17            Plaintiff now seeks an order awarding Plaintiff $5,000 as an incentive award,
                                     18   $171,490.33 to Class Counsel in attorneys’ fees, which represents about 28.582% of
                                     19   the common fund. Plaintiff further requests $8,509.67 1 in costs. This requested fee
                                     20   amount is fair and reasonable when compared to the settlement value as well as the
                                     21   lodestar incurred by Class Counsel.
                                     22   II. LITIGATION AND FACTUAL BACKGROUND
                                     23            Plaintiff filed the initial class action complaint on September 13, 2016
                                     24   asserting violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681,
                                     25   ECF No. 1. Plaintiff asserted that he was a former customer of One Nevada Credit
                                     26   Union (“Defendant”), who was included as a creditor in Plaintiff’s bankruptcy in
                                     27
                                          1 This number of Plaintiff’s costs is expected to increase by the time of final
                                     28   approval but Plaintiff will not seek any more than the current $8,509.67 in costs.

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !4                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 5 of 25



                                      1   the U.S. Bankruptcy Court, District of Nevada. Id. Plaintiff learned by reviewing
                                      2   his credit report that Defendant had still conducted soft pulls of his credit file after
                                      3   his bankruptcy discharge date for the alleged purpose of conducting account
                                      4   reviews. Id.
                                      5            As a result of discovery, Plaintiff learned that his credit report was accessed
                                      6   along with all other customers of Defendant in January 2016. Plaintiff’s position is
                                      7   that the January 2016 batch credit pull lacked any permissible purpose under the
                                      8   FCRA. Plaintiff therefore filed his First Amended Complaint on July 18, 2017,
                                      9   asserting a broader class definition than originally anticipated.                     ECF No. 43.
                                     10   Defendant filed its Answer on August 1, 2017. ECF No. 48.
                                     11            Defendant vigorously denies all claims asserted in the Action and denies all
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   allegations of wrongdoing and liability. Id. Defendant further maintains that even
       Las Vegas, NV 89148




                                     13   if its conduct was unlawful, it was not the result of willful conduct, and so neither
                                     14   Plaintiff nor the class members are entitled to damages.
                                     15            After completion of some discovery, and once the parties were fully apprised
                                     16   of the strengths and weaknesses of their respective positions, on May 19, 2017 the
                                     17   parties participated in a mediation conducted by Hon. Jackie Glass (Ret.) through
                                     18   Advanced Resolution Management here in Las Vegas. The mediation brought the
                                     19   parties together but no settlement was reached. On August 25, 2017, the parties,
                                     20   again, participated in a mediation conducted by Judge Glass (Ret.) through
                                     21   Advanced Resolution Management. Shortly thereafter, a settlement was reached
                                     22   and this Court approved the Motion for Preliminary Approval on September 16,
                                     23   2018. ECF No. 57.
                                     24            The Agreement, as preliminarily approved by the Court, recognizes the
                                     25   benefit conferred upon the class by Plaintiff and Class Counsel, and acknowledges
                                     26   Plaintiff’s right to seek recovery for his reasonable attorneys’ fees and expenses. In
                                     27   this regard, the Agreement provides that Plaintiff may petition the Court for an
                                     28   award of attorneys’ fees and costs up to 30% of the common fund. The requested

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !5                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 6 of 25



                                      1   fee amount is fair and reasonable when compared to the settlement value as well as
                                      2   the lodestar incurred by Class Counsel.
                                      3   III. LEGAL STANDARD
                                      4            The Federal Rules of Civil Procedure provide that “[i]n a certified class
                                      5   action, the court may award reasonable attorneys’ fees and nontaxable costs that are
                                      6   authorized by law or by the parties agreement.” Fed. R. Civ. P. 23(h). Pursuant to
                                      7   the terms of the Settlement Agreement in this case, Class Counsel shall move the
                                      8   Court for an award of attorneys’ fees and costs not to exceed 30% of the amount
                                      9   actually contributed to the common fund. Agr., ¶ 79.
                                     10            Additionally, Plaintiff is entitled to attorneys’ fees pursuant to the FCRA. The
                                     11   FCRA provides that in “the case of any successful action to enforce any liability
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   under this section,” the consumer shall recover “the costs of the action together
       Las Vegas, NV 89148




                                     13   with reasonable attorney's fees as determined by the court.” 15 U.S.C. § 1681o(a)
                                     14   (2). The purpose of awarding attorney fees under the FCRA is to encourage
                                     15   enforcement of the statute by consumers, acting as “private attorneys general.” See
                                     16   Bryant v. TRW, Inc., 689 F.2d 72, 79 (5th Cir. 1982).
                                     17            In common fund cases such as this one, courts within the Ninth Circuit have
                                     18   discretion to use one of two methods to determine whether the fee request is
                                     19   reasonable: (1) percentage-of-the-fund; or, (2) lodestar plus a risk multiplier. Staton v.
                                     20   Boeing Co., 327 F.3d 938, 967-68 (9th Cir. 2003); see also In re Mercury Interactive
                                     21   Corp., 618 F.3d 988, 992 (9th Cir. 2010). “Though courts have discretion to choose
                                     22   which calculation method they use, their discretion must be exercised so as to
                                     23   achieve a reasonable result.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d
                                     24   935, 942 (9th Cir. 2011).
                                     25            Class Counsel maintain the request for attorneys’ fees is reasonable based
                                     26   upon the results achieved but also upon the extensive arm’s length formal
                                     27   negotiations that serve as independent confirmation of the fairness of the settlement,
                                     28   including attorneys’ fees. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !6                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 7 of 25



                                      1   Cir. 1998). The requested fees are also fully supported under the percentage-of-the-
                                      2   fund and lodestar approach, which Class Counsel offer as an additional and optional
                                      3   means of cross-checking the requested fees.
                                      4   IV. ARGUMENT
                                      5            “Once a party has established that he is entitled to attorneys’ fees, ‘[i]t
                                      6   remains for the [] court to determine what fee is ‘reasonable.’” Hensley v.
                                      7   Eckerhart, 461 U.S. 424, 433 (1983). Here, as established below and in the attached
                                      8   declarations of counsel, payment of the requested attorneys’ fees is reasonable
                                      9   under the both the percentage-of-the-fund and lodestar approach.
                                     10            A.    The requested fees resulted from an agreement reached through
                                     11                  arm’s length negotiations
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12            While attorneys’ fee provisions included in class action settlements are
       Las Vegas, NV 89148




                                     13   subject to the determination of whether the provision is fundamentally fair,
                                     14   adequate and reasonable, the Ninth Circuit has opined that “the court's intrusion
                                     15   upon what is otherwise a private consensual agreement negotiated between the
                                     16   parties to a lawsuit must be limited to the extent necessary to reach a reasoned
                                     17   judgment that the agreement is not the product of fraud or overreaching by, or
                                     18   collusion between, the negotiating parties, and that the settlement, taken as a whole,
                                     19   is fair, reasonable and adequate to all concerned.” Hanlon, 150 F.3d at 1027
                                     20   (emphasis added) citing Officers for Justice v. Civil Serv. Comm'n of City & Cnty. of
                                     21   San Francisco, 688 F.2d 615, 625 (9th Cir. 1982); see also Lundell v. Dell, Inc.,
                                     22   2006 WL 3507938 (N.D. Cal. Dec. 5, 2006).
                                     23            In Hanlon, the Ninth Circuit found that where settlement terms, including
                                     24   attorneys’ fees, are reached through formal mediation, the court may rely upon the
                                     25   mediation proceedings “as independent confirmation that the fee was not the result
                                     26   of collusion or a sacrifice of the interests of the class.” 150 F.3d at 1029; see also
                                     27   Milliron v. T-Mobile USA, Inc., 2009 WL 3345762, at *5 (D.N.J. Sept. 14, 2009)
                                     28   (“the participation of an independent mediator in settlement negotiation virtually

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !7                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 8 of 25



                                      1   insures that the negotiations were conducted at arm’s length and without collusion
                                      2   between the parties”); Sandoval v. Tharaldson Emp. Mgmt., Inc., 2010 WL
                                      3   2486346, at *6 (C.D. Cal. June 15, 2010) (“the assistance of an experienced
                                      4   mediator in the settlement process confirms that the settlement is non-collusive”);
                                      5   Dennis v. Kellogg Co., 2010 WL 4285011, at *4 (S.D. Cal. Oct. 14, 2010) (the
                                      6   parties engaged in a “full-day mediation session,” which helped to establish that the
                                      7   proposed settlement was noncollusive); see also 2 McLaughlin on Class Actions, §
                                      8   6:7 (8th ed.) (“A settlement reached after a supervised mediation receives a
                                      9   presumption of reasonableness and the absence of collusion”).
                                     10            Here, and as previously stated in Plaintiff’s Motion For Preliminary Approval
                                     11   of Class Action Settlement, the settlement resulted from extensive arm’s length
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   negotiations. Preliminary Approval Motion, ECF No. 55. Specifically, the parties
       Las Vegas, NV 89148




                                     13   attended mediation facilitated by Judge Glass through Advanced Resolution
                                     14   Management on two separate occasions—three months apart. Only after the two
                                     15   mediation sessions, and with the experienced guidance of Judge Glass, the parties
                                     16   agreed to settle this Action, subject to further negotiations, through the assistance of
                                     17   Judge Glass, and this Court’s approval.
                                     18            Under these circumstances, this Court may give deference to the mediation
                                     19   proceedings and the judgment of the parties regarding the reasonableness of fees.
                                     20   The arm’s length negotiations, especially those before Judge Glass, serve as
                                     21   “independent confirmation” of the reasonableness of the settlement’s terms on
                                     22   which Plaintiff based the request for attorneys’ fees, costs, and incentive award
                                     23   sought by this Motion. See Hanlon, 150 F.3d at 1029. Additionally, the requested
                                     24   fee is wholly supported by the percentage-of-the-fund and lodestar methods, which
                                     25   the Court may employ as a means of assessing the reasonableness of the requested
                                     26   fee.
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !8                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 9 of 25



                                      1            B.    The requested fees are reasonable, fair, and justified under the
                                      2                  percentage-of-the-fund method
                                      3            Courts consider a number of factors to determine the appropriate percentage of
                                      4   the fund to awarding as attorneys’ fees in a common fund case including: (a) the
                                      5   results achieved; (b) the risk of litigation; (c) the skill required and the quality of
                                      6   work; (d) the contingent nature of the fee; and (e) awards made in similar cases.
                                      7   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047, 1048-1050 (9th Cir. 2002).
                                      8            While the “benchmark” percentage for attorney’s fees—not including costs—
                                      9   in the Ninth Circuit is 25% of the common fund, Id. at 1047, “in most common fund
                                     10   cases, the award exceeds that benchmark.” E.g., In re Omnivision Techs., 559 F.
                                     11   Supp. 2d 1036, 1047 (N.D. Cal. 2007) (awarding 28% of the Settlement Fund)
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   (citing In re Activision Sec. Litig., 723 F. Supp. 1373, 1378 (N.D. Cal. 1998)). This
       Las Vegas, NV 89148




                                     13   is especially so in cases where the class is relatively small. See Morales v. Stevco,
                                     14   Inc., 2013 U.S. Dist. LEXIS 41799, *11 (E.D. Cal. Mar. 22, 2013) (In “cases under
                                     15   $10 Million, the awards more frequently will exceed the 25% benchmark.”) (citing
                                     16   Lopez v. Youngblood, 2011 U.S. Dist. LEXIS 99289, *36 (E.D. Cal. Sep. 1, 2011));
                                     17   see also Barbosa v. Cargill Meat Solutions Corp., 297 F.R.D. 431, 448 (E.D. Cal.
                                     18   2013) (“[t]he typical range of acceptable attorneys’ fees in the Ninth Circuit is 20
                                     19   percent to 33.3 percent of the total settlement value”); Barrow v. JPMorgan Chase
                                     20   Bank, N.A., No. 1:16-cv-03577-AT, 2018 U.S. Dist. LEXIS 189478, at *10 (N.D.
                                     21   Ga. Nov. 5, 2018) (awarding 30% of the Settlement Fund for fees and costs in
                                     22   TCPA class action). “[A]bsent extraordinary circumstances that suggest reasons to
                                     23   lower or increase the percentage, the rate should be set at 30%.” Omnivision, 559 F.
                                     24   Supp. 2d at 1048 citing In re Activision, 723 F.Supp. at 1378.
                                     25            Attorneys’ fees are often paid from the common fund, thereby reducing class
                                     26   members’ recovery, as is this case here. Class Counsel’s request for attorneys’ fees in
                                     27   the amount of $171,490.33 equates to approximately 28.582% of the $600,000
                                     28   Settlement Fund, which is reasonable considering the recent precedent, as well as the

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !9                      Case No.: 2:16-cv-02156-GMN-NJK
                                              Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 10 of 25



                                      1   risks and results obtained in this Settlement. This fee request is unopposed by
                                      2   Defendant. Also, the Settlement Class Members were adequately apprised that Class
                                      3   Counsel would be seeking up to 30% of the Settlement Fund in attorneys’ fees in the
                                      4   class notice.
                                      5            In addition, the fee request is fully supported by the factors enunciated in
                                      6   Vizcaino including: (a) the results achieved; (b) the risk of litigation; (c) the skill
                                      7   required and the quality of work; (d) the contingent nature of the fee; and, (e) awards
                                      8   made in similar cases.
                                      9            1. Class Counsel have obtained excellent results for the Class in
                                     10               comparison to awards made in similar cases
                                     11            The results obtained for the class are generally considered to be the most
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   important factor in determining the appropriate fee award in a common fund case.
       Las Vegas, NV 89148




                                     13   See Hensley, 461 U.S. 424 at 435; Omnivision, 559 F. Supp. 2d at 1046; see also
                                     14   Federal Judicial Center, Manual for Complex Litigation, § 27.71, p. 336 (4th Ed.
                                     15   2004) (the “fundamental focus is on the result actually achieved for class members”)
                                     16   (citing Fed. R. Civ. P. 23(h) committee note). Standing alone, this factor supports
                                     17   Class Counsel’s fee request.
                                     18            The Settlement obtained by Plaintiff and Class Counsel provides a superior
                                     19   recovery for Settlement Class Members as compared to similar FCRA cases, despite
                                     20   the uncertainty of recovery in FCRA impermissible pull class actions. The
                                     21   Agreement provides for $600,000 in recovery for the approximately 87,348
                                     22   Settlement Class Members.2 After deducting attorneys’ fees and costs, a service
                                     23   awards to Plaintiff, and costs of notice and claims administration, every Class
                                     24   Member who makes a timely and valid claim will be entitled to a pro rata
                                     25   distribution of the Settlement Fund.
                                     26
                                     27
                                          2 In the Preliminary Approval Motion, the parties estimated the class size to be
                                     28   approximately 115,000. The final class list, however, included only 87,348 members.

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 10                    Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 11 of 25



                                      1            Significantly, the Class Members’ anticipated recovery here is greater than the
                                      2   results in other FCRA class settlements. Very few other FCRA impermissible
                                      3   account review inquiry settlements have been reached wherein a common fund was
                                      4   created. Plaintiff’s counsel contends that the Settlement exceeds the results in other
                                      5   similar FCRA impermissible account review cases. Duncan v. JPMorgan Chase
                                      6   Bank, N.A. involved a $8.75 million settlement for the approximately 2.2 million
                                      7   class members - so approximately $3.97 per class member gross (the final amount
                                      8   was $10.79 per claiming member). No. SA-14-CA-00912-FB, 2016 U.S. Dist.
                                      9   LEXIS 122663, at *49 (W.D. Tex. May 23, 2016). Pastor, et al. v. Bank of America
                                     10   NA involved a $1.6 million settlement for approximately 537,000 class members.
                                     11   No. 3:15-cv-03831 (N.D. Cal. 2017). So Pastor grossed about $2.97 per member
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   (the actual amount was $4.06 per claiming member).
       Las Vegas, NV 89148




                                     13            The gross per class member in this case is $6.86 ($600,000 divided by
                                     14   87,348). The actual cash payment available to class members in this settlement will
                                     15   likely be significantly greater per person than the Duncan and Pastor cases.
                                     16            Other known class action account review cases that have settled have
                                     17   provided non-cash relief. See, e.g., Barel v. Bank of America, 255 F.R.D. 393, 402
                                     18   (E.D. Pa. 2009) (credit report monitoring); Nienaber v. Citibank, No. Civ. 04-4054
                                     19   (S.D.) (credit report monitoring); Perry v. FleetBoston Corp., 229 F.R.D. 105, 110
                                     20   (E.D. Pa. 2005) (two credit reports and scores); Keener v Sears, 03-cv-1265 (C.D.
                                     21   Cal) (coupon for Sears store products). Thus, the results achieved in this case
                                     22   support an award of the requested fees.
                                     23            2. The risks of litigation support the requested fees
                                     24            “The risk that further litigation might result in Plaintiffs not recovering at all,
                                     25   particularly a case involving complicated legal issues, is a significant factor in the
                                     26   award of fees.” Omnivision, 559 F. Supp. 2d at 1046-47; Vizcaino, 290 F.3d at 1048
                                     27   (risk of dismissal or loss on class certification is relevant to evaluation of a requested
                                     28   fee).

                                          ________________________________________________________________________________________________________
                                          MOTION                                         !11                     Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 12 of 25



                                      1            In litigating this matter, Plaintiff has identified significant burdens that each
                                      2   Class Member would bear in the event that Plaintiff’s and Defendant’s settlement is
                                      3   not approved. These challenges include the difficulties in determining whether
                                      4   Defendant’s actions in obtaining the credit report were unlawful and/or willful and
                                      5   what actual damages, if any, were sustained by class members. Also, certifying the
                                      6   class poses additional massive hurdles. These significant risks make the global class
                                      7   settlement obtained by Plaintiff all the more beneficial to the Class Members while
                                      8   also providing finality for Defendant.
                                      9            As discussed in the Preliminary Approval Motion, liability and damages may
                                     10   have to be determined on a case-by-case basis, with each class member having to
                                     11   meet their burden of proof. This would be extremely time-consuming for the class
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   members, Defendant, and especially for the court system.
       Las Vegas, NV 89148




                                     13            Consequently, the risks of continued litigation not only depicts the high
                                     14   degree of results obtained for the Class, but also further support the reasonableness
                                     15   of the requested fees.
                                     16            3. The skill required and quality of work performed support the
                                     17               requested fees
                                     18            The “prosecution and management of a complex [] class action requires
                                     19   unique legal skills and abilities” that are to be considered when evaluating fees.
                                     20   Omnivision, 559 F. Supp. 2d at 1047. Class Counsel are experienced consumer and
                                     21   class action litigators who have been appointed class counsel in numerous consumer
                                     22   class actions. Class Counsel have successfully prosecuted numerous complex
                                     23   consumer class actions, and have secured noteworthy recoveries for those classes.
                                     24   See Kazerounian Dec., ¶¶ 42-47. Class Counsel’s proven track record demonstrates
                                     25   not only the quality of work performed, but also the skill required to successfully
                                     26   prosecute large complex class actions.
                                     27            In the present case, Class Counsel performed factual investigation prior to
                                     28   bringing the action, overcame Defendant's motion to dismiss on Plaintiff’s willful

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 12                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 13 of 25



                                      1   claims and conducted extensive written and deposition discovery. See Orders, ECF
                                      2   Nos. 33 (order on motion to stay discovery), 39 (order on motion to dismiss). Class
                                      3   Counsel participated in lengthy negotiations, including two mediation sessions with
                                      4   Judge Glass, which ultimately secured a settlement for the benefit of the Class.
                                      5   Kazerounian Dec., ¶ 29-36.
                                      6            As an example of the quality of work performed in this case, during discovery
                                      7   class counsel uncovered that Defendant’s alleged violations was far greater than
                                      8   originally believed. Specifically, in the Amended Complaint, Plaintiff alleged that
                                      9   Defendant violated the FCRA as to all of its customers, current and past. It was
                                     10   previously alleged that Defendant’s FCRA violations were limited to former
                                     11   customers or those customers that had received a bankruptcy discharge. Compare
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   Compl., ECF No. 1 with Am. Compl., ECF No. 43.
       Las Vegas, NV 89148




                                     13            FCRA class action litigation is often complex. In addition to keeping
                                     14   themselves apprised of pertinent case law and agency rulings, Mr. Kazerounian has
                                     15   lectured on consumer law issues on numerous occasions. See Kazerounian Dec., ¶¶
                                     16   48-77. Thus, Class Counsels’ skill and expertise reflected in the relatively prompt and
                                     17   significant Settlement, supports the requested fees.
                                     18            4. Class Counsels’ undertaking of this Action on a contingency-fee basis
                                     19               supports the requested fees
                                     20            The Ninth Circuit has long recognized that the public interest is served by
                                     21   rewarding attorneys who undertake representation on a contingent basis by
                                     22   compensating them for the risk that they might never be paid for their work. In re
                                     23   Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d at 1299 (“Contingent fees
                                     24   that may far exceed the market value of the services if rendered on a non-contingent
                                     25   basis are accepted in the legal profession as a legitimate way of assuring competent
                                     26   representation for Plaintiffs who could not afford to pay on an hourly basis regardless
                                     27   of whether they win or lose”); Vizcaino, 290 F.3d at 1051 (courts reward successful
                                     28   class counsel in contingency cases “for taking risk of nonpayment by paying them a

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 13                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 14 of 25



                                      1   premium over their normal hourly rates”).
                                      2            Class Counsel prosecuted this matter on a purely contingent basis while
                                      3   agreeing to advance all necessary expenses knowing that Class Counsel would only
                                      4   receive a fee if there were a recovery. See Kazerounian Dec., ¶ 82; Krieger Dec., ¶
                                      5   16; Kind Dec., ¶ 59. In pursuit of this litigation, Class Counsel have spent
                                      6   considerable time and money by, among other things, investigating the action;
                                      7   conducting discovery; negotiating the settlement; overseeing administration of the
                                      8   Settlement; and responding to Class Member inquiries. Class Counsel expended
                                      9   these resources despite the risk that Class Counsel may never be compensated.
                                     10            Plaintiff’s counsel have incurred $8,509.67 in costs and will have spent 337.9
                                     11   hours litigating this action. Kazerounian Dec., ¶¶ 78-81; Krieger Dec., ¶¶ 10-15;
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   Kind Dec., ¶¶ 53-58. Thus, Plaintiff’s counsels’ “substantial outlay, when there is a
       Las Vegas, NV 89148




                                     13   risk that none of it will be recovered, further supports the award of the requested
                                     14   fees” in this matter. Omnivision, 559 F. Supp. 2d at 1047.
                                     15            As articulated above, the percentage-of-the-fund method is the preferred and
                                     16   most widely used method for determining attorneys’ fees in a common fund case.
                                     17   The requested 28.582% of the fund is fully supported by the factors enunciated by
                                     18   Vizcaino and is commensurate with the excellent results obtained for the Class and is
                                     19   comparable or in excess of awards in other FCRA cases, namely Duncan and Pastor.
                                     20            While the requested fees are fully supported by the percentage-of-the-fund
                                     21   method, it should again be noted that the application of the percentage-of-the-fund
                                     22   method is optional and may be applied at the Court’s discretion. In addition, the
                                     23   Court may also apply the lodestar method as another optional means of cross-
                                     24   checking the requested fees.
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 14                    Case No.: 2:16-cv-02156-GMN-NJK
                                              Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 15 of 25



                                      1            C.    The requested fees are reasonable, fair, and justified under the
                                      2                  lodestar method
                                      3            A court applying the percentage-of-the-fund method may use the lodestar
                                      4   method as a “cross-check on the reasonableness of a percentage figure.” Vizcaino,
                                      5   290 F.3d at 1050. A cross-check, however, is optional. See Glass v. UBS Fin. Servs.,
                                      6   2007 U.S. Dist. LEXIS 8476, at *48 (N.D. Cal. Jan. 26, 2007) (finding that “where
                                      7   the early settlement resulted in a significant benefit to the class,” there is no need “to
                                      8   conduct a lodestar cross-check”). If the Court chooses to perform such a cross-check
                                      9   in this matter, it will confirm that $171,490.33 in attorneys fees, is reasonable.
                                     10   Primary reliance should be placed on the percentage-of-the-fund method in
                                     11   common fund cases such as this one. See In re Rite Aid Corp. Securities Litigation,
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   396 F.3d 294, 307 (3d Cir. 2005)) (“the lodestar cross-check does not trump the
       Las Vegas, NV 89148




                                     13   primary reliance on the percentage of common fund method”).3
                                     14            The first step in the lodestar-multiplier approach is to multiply the number of
                                     15   hours counsel reasonably expended by a reasonable hourly rate. Hanlon, 150 F.3d at
                                     16   1029. Once this raw lodestar figure is determined, the Court may then adjust that
                                     17   figure based upon its consideration of many of the same “enhancement” factors
                                     18   considered in the percentage-of-the-fund analysis, such as: (1) the results obtained;
                                     19
                                          3 See Silber and Goodrich, Common Funds and Common Problems: Fee Objections
                                     20   and Class Counsel's Response, 17 RevLitig 525, 534 (1998) (the percentage
                                     21   approach avoids numerous drawbacks of the lodestar approach and is preferable
                                          because “the attorneys will receive the best fee when the attorneys obtain the best
                                     22   recovery for the class. Hence, under the percentage approach, the class members
                                     23   and the class counsel have the same interest — maximizing the recovery of the
                                          class.”). See also In Re Activision, 723 F. Supp. at 1378-1379 (holding that the
                                     24   percentage method is preferred over the lodestar method and finding it encourages
                                     25   efficiencies and early resolution); In re Omnivision, 559 F. Supp. 2d at 1046 (“[U]se
                                          of the percentage method in common fund cases appears to be dominant.”);
                                     26   Bluetooth, 654 F.3d at 942 (“Because the benefit to the class is easily quantified in
                                     27   common-fund settlements, we have allowed courts to award attorneys a percentage
                                          of the common fund in lieu of the often more time-consuming task of calculating
                                     28   the lodestar.”).

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 15                    Case No.: 2:16-cv-02156-GMN-NJK
                                              Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 16 of 25



                                      1   (2) whether fee is fixed or contingent; (3) the complexity of the issues involved; (4)
                                      2   the preclusion of the other employment due to acceptance of the case; and, (5) the
                                      3   experience, reputation, and ability of the attorneys. See Kerr v, Screen Extras Guild,
                                      4   Inc., 526 F.2d 67, 70 (9th Cir. 1975).4
                                      5            1. The number of hours expended are reasonable
                                      6            The accompanying declarations of Class Counsel set forth the hours of work
                                      7   and billing rates used to calculate their lodestar and are summarized below:
                                      8             PERSON:                   RATE:                    HOURS:                  TOTAL:
                                      9       ABBAS                     $675                    72                      $48,600.00
                                     10       KAZEROUNIAN
                                     11       MICHAEL KIND              $275                    199.7                   $54,917.50
KAZEROUNI LAW GROUP, APC




                                              DAVID KRIEGER             $495                    66.2                    $32,769.00
6069 S. Fort Apache Rd., Suite 100




                                     12
       Las Vegas, NV 89148




                                     13       TOTAL:                                            337.9                   $136,286.50
                                     14   See Kazerounian Dec., ¶¶ 78-81; Krieger Dec., ¶¶ 10-15; Kind Dec., ¶¶ 53-58.
                                     15            As described in the accompanying declarations, Plaintiff’s attorneys have
                                     16   devoted, including expected additional work, a total of 337.9 hours 5 to this litigation,
                                     17   and have a total lodestar $136,286.50, which represents a reasonable multiplier of
                                     18   approximately 1.259. See Id.
                                     19            A multiplier of between 4 and 5 in complex cases is not uncommon. See
                                     20   4The risk inherent in contingency representation is a critical factor. The Ninth
                                     21   Circuit stresses that “[i]t is an abuse of discretion to fail to apply a risk multiplier
                                     22   when...there is evidence that the case was risky.” Fischel v. Equit. Life Assurance
                                          Soc’y, 307 F.3d 997, 1008 (9th Cir. 2002); see also Glass, 2007 U.S. Dist. LEXIS
                                     23   8476, at *16.
                                     24   5 Plaintiff’s counsel provide in their respective declarations a summary of major
                                     25   tasks performed and time expended. See Sablan v. Department of Finance of Com.
                                          of Northern Mariana Islands, 856 F.2d 1317 (9th Cir. 1988) (attorney-fee award
                                     26   need not be preceded by an evidentiary hearing when the record and supporting
                                     27   affidavits are sufficiently detailed to provide an adequate basis for calculating the
                                          award and the material facts necessary to calculate the award are not genuinely in
                                     28   dispute). Detailed billings are available upon request by the Court.

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 16                    Case No.: 2:16-cv-02156-GMN-NJK
                                              Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 17 of 25



                                      1   Steiner v. Am. Broad. Co., Inc., 248 F. App'x 780, 783 (9th Cir. 2007) (approving
                                      2   multiplier of 6.85); In re Linerboard Antitrust Litig., No. 1261, 2004 U.S. Dist.
                                      3   LEXIS 10532, 2004 WL 1221350, at * 16 (E.D. Pa. June 2, 2004) (noting that
                                      4   “during 2001-2003, the average multiplier approved in common fund class actions
                                      5   was 4.35”) (citation omitted); In re Beverly Hills Fire Litigation, 639 F. Supp. 915
                                      6   (E.D. Ky. 1986) (awarding multiplier of 5 for lead counsel); Di Giacomo v. Plains
                                      7   All Am. Pipeline, 2001 U.S. Dist. LEXIS 25532 (S.D. Tex. Dec. 18, 2001)
                                      8   (approving 5.3 multiplier); Krakauer v. Dish Network, No. 1:14-CV-333, 2018 U.S.
                                      9   Dist. LEXIS 203725, at *15 (M.D.N.C. Dec. 3, 2018) (4.39 multiplier). As the
                                     10   Ninth Circuit noted in Vizcaino, “courts have routinely enhanced the lodestar to
                                     11   reflect the risk of non-payment in common fund cases.” 290 F.3d at 1051. In
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   Viczaino, the court analyzed a table of multipliers that had been used in other cases
       Las Vegas, NV 89148




                                     13   and approved a multiplier of 3.65 for that case. Id.
                                     14            The 337.9 attorney hours include additional time that Class Counsel will likely
                                     15   spend going forward in seeking final approval of, and implementing the Settlement,
                                     16   including assisting Class Members with claims and overseeing claims
                                     17   administration,6 and preparing and filing the motion for final approval of class action
                                     18   settlement. See Kazerounian Dec., ¶ 79 (25 additional hours estimated); Kind Dec., ¶
                                     19   54 (same); Krieger Dec. ¶ 11 (same).
                                     20            Class Counsel’s lodestar with a 1.259 multiplier is therefore reasonable. Class
                                     21   Counsel prosecuted the claims at issue efficiently and effectively, making every
                                     22   effort to prevent the duplication of work that might have resulted from having two
                                     23   firms working on this case. In this regard, tasks were reasonably divided among
                                     24   firms to ensure avoiding the replication of work. Further, tasks were delegated
                                     25   appropriately among partners, associate attorneys, paralegals, and other staff. Class
                                     26   Counsel did not include hours incurred by paralegals and other support staff in their
                                     27   fees request. See Kazerounian Dec., ¶ 78; Krieger Dec., ¶ 12; Kind Dec., ¶ 57.
                                     28   6   The claims deadline is January 24, 2019. Order, ECF No. 57.

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 17                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 18 of 25



                                      1            Further, Class Counsel took this case on a contingent basis. “It must be kept
                                      2   in mind that lawyers are not likely to spend unnecessary time on contingency fee
                                      3   cases in the hope of inflating their fees. The payoff is too uncertain, as to both the
                                      4   result and the amount of the fee.” Moreno v. City of Sacramento, 534 F.3d 1106,
                                      5   1112 (9th Cir. 2008). Given this absence of incentive to spend unnecessary hours,
                                      6   the Court should defer to Class Counsel’s professional judgment concerning the
                                      7   number of hours reasonably required to reach a successful resolution of the case.
                                      8            2. Class counsels’ hourly rates are reasonable
                                      9            Similarly, Class Counsels’ hourly rates are reasonable. In assessing the
                                     10   reasonableness of an attorney’s hourly rate, courts consider whether the claimed rate
                                     11   is “in line with those prevailing in the community for similar services by lawyers of
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   reasonably comparable skill, experience and reputation.” Blum v. Stevenson, 465 U.S.
       Las Vegas, NV 89148




                                     13   886, 895, n.11 (1994); see also Davis v. City and County of San Francisco, 976 F.3d
                                     14   1536, 1546 (9th Cir. 1992); Serrano v. Unruh, 32 Cal. 3d 621, 643 (1982). Class
                                     15   Counsel here are experienced, highly regarded members of the bar with extensive
                                     16   expertise in the area of class actions and complex litigation involving consumer
                                     17   claims like those at issue here. See Kazerounian Dec., ¶¶ 42-77; Kind Dec., ¶¶
                                     18   35-52; Krieger Dec., ¶¶ 4-9.
                                     19            Mr. Kazerounian is an adjunct professor at California Western School of Law
                                     20   teaching a consumer law course and has extensive experience in litigating consumer
                                     21   class actions. Kazerounian Dec., ¶¶ 42-77. Mr. Kazerounian has been previously
                                     22   approved for $675 per hour. Id. at ¶ 80; Dowlatshahi v. McIlhenny Co., No.
                                     23   30-2017-00911222-CU-NP-CXC (Cal. Sup. Ct., Oct. 10, 2018) (approving Mr.
                                     24   Kazerounian for $675 per hour in consumer class action); Ayala, et al, v.
                                     25   Triplepulse, Inc. dba Trubrain, No. BC655048 (Cal. Sup. Ct., Nov. 13, 2018)
                                     26   (approving Mr. Kazerounian for $675 per hour in consumer false advertising class
                                     27   action); see also Anderson v. Phoenix Fin. Servs., No. BCV-16-101385 (Cal. Sup.
                                     28   Ct., Jul. 23, 2018) (approving Mr. Kazerounian for $645 per hour in consumer

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 18                    Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 19 of 25



                                      1   deceptive collection practices class action); Calderon v. Wolf Firm, Inc., No.
                                      2   16-1266-JLS (KESx), 2018 U.S. Dist. LEXIS 159435, at *17 (C.D. Cal. Sep. 18,
                                      3   2018) (“[C]ourts have repeatedly approved of rates of $625 an hour
                                      4   for Kazerounian.”).
                                      5            Mr. Krieger’s rate of $495 is also reasonable. He has extensive experience in
                                      6   consumer-related litigation and bankruptcy cases. Krieger Dec., ¶¶ 10-15. Mr.
                                      7   Krieger was approved for $450 in cases back in 2013. Id.; Serrano, et al v. Account
                                      8   Discovery Systems, Inc., No. 2:13-cv-00260-GMN-GWF (D. Nev.); Grider v. Dollar Loan
                                      9   Center, LLC et al, No. 2:13-cv-01731-KJD-CWH (D. Nev.). Since 2013 Mr. Krieger has
                                     10   gained additional experience and skill, rendering his $495 rate reasonable.
                                     11            The billing rate for the partners (Mr. Kazerounian and Mr. Krieger) is well
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   within the normal range of fees charged by firms in the Ninth Circuit for partner
       Las Vegas, NV 89148




                                     13   work. See Hartless v. Clorox Co., 273 F.R.D. 630, 643-44 (S.D. Cal. 2011), aff’d in
                                     14   part, 473 F. Appx. 716 (9th Cir. 2012) (approving hourly rates of $675-795 for
                                     15   partners, up to $410 for associates, and up to $345 for paralegals); see also POM
                                     16   Wonderful, LLC v. Purely Juice, Inc., 2008 WL 4351842 at *4 (C.D. Cal) (finding
                                     17   partner rates of $475 to $750 and associate rates of $275 to $425 reasonable);
                                     18   Shames v. Hertz Corp., 2012 U.S. Dist. LEXIS 158577, *60 (S.D. Cal. Nov. 5,
                                     19   2012) (“[t]he National Law Journal data reveals that rates at six national defense
                                     20   firms with San Diego offices averaged between $550 and $747 per hour for partners
                                     21   and $346 and $508 per hour for associates.”); Rutti v. Lojack Corp., 2012 U.S. Dist.
                                     22   LEXIS 107677, 19 Wage & Hour Cas. 2d (BNA) 938, 2012 WL 3151077 (C.D.
                                     23   Cal. July 31, 2012) (approving hourly rates of $650 and $750 in FLRA class
                                     24   action).
                                     25            Additionally, Michael Kind of Kazerouni Law Group, APC, who has
                                     26   contributed much to this litigation, has significant experience in litigating consumer
                                     27   actions, which justifies his hourly rate of $275. See Kind Dec., ¶¶ 35-52, 56. Mr.
                                     28   Kind is also experienced in litigating consumer cases, including class actions, and

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 19                    Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 20 of 25



                                      1   seeks an hourly rate of $275. Id. Mr. Kind has been approved by this Court for $250
                                      2   in as early as December 2016. Id. at ¶ 55; Moye v. Halsted Financial Services, LLC,
                                      3   No. 2:14-cv-01339-JAD-VCF (D. Nev. 2016). He has been approved for his
                                      4   requested rate of $275 in Robbins v. USA Auto, No. A-17-754436-C (8th Jud. Dist.
                                      5   Nev., May 2018). See Kind Dec., ¶ 56.
                                      6            Therefore, Class Counsels’ hourly rates and combined lodestar of
                                      7   $171,490.33, that includes a multiplier of 1.259 is reasonable.
                                      8            3. The requested litigation costs are fair and reasonable
                                      9            “Reasonable costs and expenses incurred by an attorney who creates or
                                     10   preserves a common fund are reimbursed proportionately by those class members
                                     11   who benefit from the settlement.” In re Media Vision Tech. Sec. Litig., 913 F. Supp.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   1362, 1366 (N.D. Cal. 1996) (citing Mills v. Electric Auto-Lite Co., 396 U.S. 375,
       Las Vegas, NV 89148




                                     13   391-392 (1970). The significant litigation expenses Class Counsel incurred in this
                                     14   case were necessary to secure the resolution of this litigation. See In re Immune
                                     15   Response Sec. Litig., 497 F. Supp. 2d 1166, 1177-78 (S.D. Cal. 2007) (finding that
                                     16   costs such as filing fees, photocopy costs, travel expenses, postage, telephone and fax
                                     17   costs, computerized legal research fees, and mediation expenses are relevant and
                                     18   necessary expenses in class action litigation). Based upon the discussion herein,
                                     19   Class Counsel believe that the costs incurred in this matter are fair and reasonable.
                                     20            Throughout the course of this litigation, Class Counsel had to incur costs
                                     21   totaling $8,509.67 Kazerounian Dec. ¶ 83; Kind Dec., ¶ 58; Ex. A. These costs were
                                     22   necessary to secure the resolution of this litigation and Class Counsel put forward
                                     23   said costs without assurance that Class Counsel would ever be repaid. Most of the
                                     24   costs were incurred for the mediation sessions, travel, and depositions. Id.
                                     25            In light of the expenses Class Counsel were required to incur to bring this case
                                     26   to its current settlement posture, the request for (current) costs of $8,509.67 is
                                     27   reasonable. Class Counsel will likely incur additional costs as this case moves to the
                                     28   final approval stage but will not request an award for those additional costs.

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 20                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 21 of 25



                                      1            D.    The $5,000 incentive award sought is fair, reasonable and should
                                      2                  be approved
                                      3            As the Ninth Circuit has recognized, “named Plaintiffs, as opposed to
                                      4   designated class members who are not named Plaintiffs, are eligible for reasonable
                                      5   incentive payments.” Staton, 327 F.3d at 977; Rodriguez v. West Publishing Corp.,
                                      6   563 F.3d 948, 958 (9th Cir. 2009) (service awards “are fairly typical in class action
                                      7   cases”). Such awards are intended to compensate class representatives for work done
                                      8   on behalf of the class [and] make up for financial or reputational risk undertaken in
                                      9   bringing the action.” Id. Incentive awards, such as those requested here, promote the
                                     10   public policy of encouraging individuals to undertake the responsibility of
                                     11   representative lawsuits. Here, the Agreement calls for a payment of $5,000.00 to the
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   named class representative as an incentive award for his expenditure of time, effort,
       Las Vegas, NV 89148




                                     13   and resources in undertaking this action on behalf of the class. This entire litigation
                                     14   would not have been possible without Plaintiff’s involvement and cooperation with
                                     15   Class Counsel.
                                     16            First, “the proportion of the payments relative to the settlement amount”
                                     17   supports Plaintiff’s requested incentive award. In Pastor, a recently approved
                                     18   almost identical case, the court approved $20,000 in incentive awards ($5,000 for
                                     19   each of the four plaintiffs), representing 1.25% of the total fund ($1.2 Million).
                                     20   Here, Plaintiff seeks $5,000, only about 0.834% of the total settlement fund. Thus,
                                     21   the requested amount satisfies an analysis of “the proportion of the payments
                                     22   relative to the settlement amount.” See Order, ECF No. 57, p. 15 citing Staton, 327
                                     23   F.3d at 977.
                                     24            Second, the “size of [the] payment,” factor in Stanton is also satisfied. In In
                                     25   re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 947-948 (9th Cir. 2015) the
                                     26   Ninth Circuit approved $5,000 incentive awards, even though they were “roughly
                                     27   417 times larger than the $12 individual award.” Id. The Court contrasted Stanton
                                     28   where the incentive awards amounted to 6% of the total settlement and cited to

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 21                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 22 of 25



                                      1   Stanton in saying that $5,000 was reasonable. Id. (upholding incentive awards of
                                      2   $5,000 for each of nine class representatives); see also Feist v. Petco Animal
                                      3   Supplies, Inc., No. 3:16-cv-01369-H-MSB, 2018 U.S. Dist. LEXIS 197186, at *17
                                      4   (S.D. Cal. Nov. 16, 2018) (finding $5,000 awards to be fair where the “plaintiffs
                                      5   have protected the interests of the class by engaging in investigation and discovery,
                                      6   attending an early neutral evaluation conference, and assisting counsel with other
                                      7   aspects of the case.”); Wahl v. Yahoo! Inc., No. 17-cv-02745-BLF, 2018 U.S. Dist.
                                      8   LEXIS 195287, at *19 (N.D. Cal. Nov. 15, 2018) (awarding $5,000 as incentive
                                      9   and noting that “Incentive awards typically range from $2,000 to $10,000”) (citing
                                     10   Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 267 (N.D. Cal. 2015));
                                     11   Hopson v. Hanesbrands Inc., No. CV-08- 0844; 2009 U.S. Dist. LEXIS 33900, at
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   *27-28 (N.D. Cal. Apr. 3, 2009) (awarding $5,000 incentive payment and finding
       Las Vegas, NV 89148




                                     13   that “in general, courts have found that $5,000 incentive payments are reasonable”);
                                     14   Eddings v. Health Net, Inc., No. CV 10-1744-JST (RZx), 2013 U.S. Dist. LEXIS
                                     15   84811, at *22 (C.D. Cal. June 13, 2013) (granting a $6,000 incentive award in wage
                                     16   and hour class action); Ordick v. UnionBanCal Corp., No. C 10-5565, 2012 U.S.
                                     17   Dist. LEXIS 171413, at *11 (N.D. Cal. Dec. 3, 2012) (awarding $5,000 to named
                                     18   plaintiffs where “the settlement was reached at the early stages of litigation”); In
                                     19   re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000) (approving service
                                     20   awards of $5000); Fitzgerald v. City of Los Angeles, No. CV 03-01876, 2003 U.S.
                                     21   Dist. LEXIS 27382, at *9 (C.D. Cal. Dec. 8, 2003) (awarding $3,500 each to class
                                     22   representatives in early settlement case); Torres v. Pet Extreme, No. 07-CV-2174,
                                     23   2015 U.S. Dist. LEXIS 5136, at *34-36 (E.D. Cal. Jan. 15, 2015) (awarding $2,500
                                     24   as fair and reasonable in an action that was filed less than a year prior to settlement,
                                     25   extensive discovery was not conducted, the parties did not participate in mediation,
                                     26   and no disputed motions were filed). Here, the size of the payment is in line with
                                     27   similar class actions and has been recognized as reasonable by the Ninth Circuit.
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 22                    Case No.: 2:16-cv-02156-GMN-NJK
                                              Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 23 of 25



                                      1            Third, the award is appropriate in light of “the actions the plaintiff has taken
                                      2   to protect the interests of the class.” Staton, 327 F.3d at 977. Here, Plaintiff has
                                      3   done everything that might be expected from a diligent plaintiff and class
                                      4   representative. Since before the case was filed on September 13, 2016, Plaintiff
                                      5   actively participated in the case, including by reviewing documents and pleadings
                                      6   and providing whatever documents or information class counsel needed. See Smith
                                      7   Dec., ¶¶ 1-8. Plaintiff made himself available to review all documents, and
                                      8   thoroughly prepare for his deposition. See Id. Plaintiff gave his deposition
                                      9   testimony on July 17, 2017. 7 Plaintiff also always made himself available to speak
                                     10   to his attorneys, discuss settlement, including setting aside time to be available to
                                     11   counsel on May 19, 2017 and August 25, 2017 for the two mediation sessions, and
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   reviewing and approving the settlement agreement. See Id. The participation and
       Las Vegas, NV 89148




                                     13   assistance provided by Mr. Smith was critical to the success of this litigation.
                                     14   Without Mr. Smith’s commitment to come forward and serve as Class
                                     15   Representative, this litigation, which challenges businesses’ alleged unlawful
                                     16   practices related to consumer report inquiries, would not have been possible.
                                     17            Importantly, in agreeing to serve as Class Representative, Plaintiff formally
                                     18   accepted the responsibilities of representing the interests of all Class Members. See
                                     19   Id. Plaintiff gave up his time and took risks to his reputation in filing a lawsuit
                                     20   against a major credit union, not knowing whether he would be compensated for his
                                     21   time and efforts. The parties’ agreement regarding the incentive award was made
                                     22   only after agreeing to all other material terms. Agr., ECF No, 55-5, ¶¶ 82-83.
                                     23            Fourth, the “degree to which the class has benefited from those actions” is
                                     24   also apparent. Plaintiff’s case has resulted in a $600,000 settlement for about
                                     25   87,348 class members, which is an exceptional result, as discussed above.
                                     26   7 Plaintiff’s sincerity and concerns of privacy for the class members were apparent
                                     27   in his deposition testimony and may have strongly contributed to finalizing the
                                          settlement in this case. Counsel will provide a copy of Plaintiff’s deposition
                                     28   transcript to this Court, as needed.

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 23                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 24 of 25



                                      1   Moreover, the expanded class definition, as defined in the Amended Complaint and
                                      2   Preliminary Approval Motion, is a result of discovery in this case, filed by Plaintiff.
                                      3            For all these reasons, the award should be found to be reasonable in light of
                                      4   the “the amount of time and effort the plaintiff expended in pursuing the litigation.”
                                      5   Staton, 327 F.3d at 977. Plaintiff has made himself available from before September
                                      6   2016 (when this case was filed) through today—over two years of litigation.
                                      7            In sum, the $5,000 incentive award is more than reasonable and in line with
                                      8   similar incentive awards granted by courts in class action cases. Plaintiff therefore
                                      9   requests that the $5,000 incentive award, being unopposed, fair and reasonable, and
                                     10   in line with payments awarded in other class actions, should be approved.
                                     11   V.   CONCLUSION
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12            For the foregoing reasons, Plaintiff and Class Counsel respectfully request
       Las Vegas, NV 89148




                                     13   that this Court grant an award of attorneys’ fees in the total amount of $171,490.33
                                     14   (approximately 28.582% of the Settlement Fund), litigation costs of $8,509.67, and
                                     15   an incentive or service award in the amount of $5,000 to the Class Representative—
                                     16   Plaintiff Joseph J. Smith.
                                     17            DATED this 26th day of December 2018.
                                     18                                             Respectfully Submitted,
                                     19                                              KAZEROUNI LAW GROUP, APC
                                     20
                                                                                     By: /s/ Abbas Kazerounian
                                     21                                              Abbas Kazerounian, Esq.
                                                                                     Michael Kind, Esq.
                                     22
                                                                                     6069 South Fort Apache Road, Suite 100
                                     23                                              Las Vegas, NV 89148
                                     24
                                                                                     HAINES & KRIEGER, LLC
                                     25
                                                                                     David H. Krieger, Esq.
                                     26
                                                                                     8985 S. Eastern Avenue, Suite 350
                                     27                                              Henderson, NV 89123
                                                                                     Attorneys for Plaintiff 
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 24                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58 Filed 12/26/18 Page 25 of 25



                                      1                                  CERTIFICATE OF SERVICE
                                      2            I HEREBY CERTIFY that on December 26, 2018, the foregoing Motion was
                                      3   filed and served via CM/ECF to all parties appearing in this case.
                                      4
                                                                                        KAZEROUNI LAW GROUP, APC
                                      5
                                      6                                                 By: /s/ Abbas Kazerounian
                                      7
                                      8
                                      9
                                     10
                                     11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
       Las Vegas, NV 89148




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          MOTION                                         ! 25                    Case No.: 2:16-cv-02156-GMN-NJK
